               Case 20-12841-MFW                 Doc 209        Filed 12/04/20         Page 1 of 12




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                               Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                   Case No. 20-12841 (MFW)

                                Debtors.                             (Jointly Administered)




                                            AFFIDAVIT OF SERVICE


STATE OF NEW YORK                   )
                                    ) ss:
COUNTY OF KINGS                     )

I, Sung Kim, declare:

    1. I am over the age of 18 years and not a party to these chapter 11 cases.

    2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
       Brooklyn, NY 11219.

    3. On the 2nd day of December, 2020, DRC, acting under my supervision, caused to be served
       the Notice of Agenda for Matters Scheduled for Telephonic Hearing on December 4, 2020
       at 10:30 a.m. (Docket No. 173), to be served via electronic mail upon the parties as set
       forth on Exhibit 1; via Federal Express Priority Overnight delivery upon the parties as set
       forth on Exhibit 2; and via USPS Express Mail upon the parties as set forth on Exhibit 3,
       attached hereto.

    4. On the 2nd day of December, 2020, DRC, acting under my supervision, caused to be served
       the Notice of Proposed Sale, Bidding Procedures, Auction, and Sale Hearing (Docket No.
       137), upon the party as set forth on Exhibit 4, attached hereto, via First Class US Mail.




1
         The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
         number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
         complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
         provided herein. A complete list of such information may be obtained on the website of the proposed claims
         and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes
         of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
             Case 20-12841-MFW          Doc 209      Filed 12/04/20     Page 2 of 12




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 3rd day of December, 2020, Brooklyn, New York.


                                                             By___________________________
                                                                     Sung Kim
Sworn before me this
3rd day of December, 2020


____________________
Notary Public
Case 20-12841-MFW   Doc 209   Filed 12/04/20   Page 3 of 12
                                   Case 20-12841-MFW Doc 209 Filed 12/04/20 Page 4 of 12
                                                   YouFit Health Clubs, LLC, et al.
                                                           Electronic Mail
                                                            Exhibit Pages
Page # : 1 of 3                                                                                                                                   12/02/2020 04:45:31 PM
000071P001-1447S-015               000071P001-1447S-015                            000072P002-1447S-015                               000072P002-1447S-015
BALLARD SPAHR LLP                  BALLARD SPAHR LLP                               BALLARD SPAHR LLP                                  BALLARD SPAHR LLP
LESLIE C HEILMAN;LAUREL D ROGLEN   LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS                    DAVID L POLLACK; LINDSEY ZIONTS
919 N MARKET ST.,11TH FLOOR        919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR                         1735 MARKET ST.,51ST FLOOR
WILMINGTON DE 19801-3034           WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599                         PHILADELPHIA PA 19103=7599
HEILMANL@BALLARDSPAHR.COM          ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM                           ZIONTSL@BALLARDSPAHR.COM




000073P001-1447S-015               000076P001-1447S-015                            000088P001-1447S-015                               000085P001-1447S-015
BERGER SINGERMAN LLP               BERGER SINGERMAN LLP                            BIELLI & KLAUDER LLC                               BROWARD COUNTY ATTORNEY
BRIAN G RICH,ESQ                   MCIHAEL J NILES, ESQ                            DAVID M KLAUDER,ESQ                                SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY
313 NORTH MONROE ST.,STE 301       313 NORTH MONROE ST.,STE 301                    1204 N KING ST                                     GOVERNMENT CENTER STE 423
TALLAHASSEE FL 32301               TALLAHASSEE FL 32301                            WILMINGTON DE 19801                                115 SOUTH ANDREWS AVE
BRICH@BERGERSINGERMAN.COM          MNILES@BERGERSINGERMAN.COM                      DKLAUDER@BK-LEGAL.COM                              FORT LAUDERDALE FL 33301
                                                                                                                                      SANDRON@BROWARD.ORG


000086P001-1447S-015               000018P001-1447S-015                            000012P002-1447S-015                               000008P001-1447S-015
COLEMAN & DEMPSEY LLP              DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE                       DELAWARE SECRETARY OF STATE
ARLENE L COLEMAN                   BANKRUPTCY DEPT                                 CHRISTINA ROJAS                                    DIV OF CORPORATIONS FRANCHISE TAX
TWO RAVINIA DRIVE STE 1250         CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL                   PO BOX 898
ATLANTA GA 30346                   820 N FRENCH ST 6TH FL                          820 N FRENCH ST                                    DOVER DE 19903
ACOLEMAN@COLEMAN-DEMPSEY.COM       WILMINGTON DE 19801                             WILMINGTON DE 19801                                DOSDOC_FTAX@STATE.DE.US
                                   ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


000091P001-1447S-015               000061P001-1447S-015                            000061P001-1447S-015                               000061P001-1447S-015
FERRY JOSEPH P.A.                  FROST BROWN TODD LLC                            FROST BROWN TODD LLC                               FROST BROWN TODD LLC
RICK S MILLER,ESQ                  RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON      RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
824 MARKET ST.,STE 1000            3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER                          3300 GREAT AMERICAN TOWER
P O BOX 1351                       301 EAST FOURTH ST                              301 EAST FOURTH ST                                 301 EAST FOURTH ST
WILMINGTON DE 19899-1351           CINCINNATI OH 45202                             CINCINNATI OH 45202                                CINCINNATI OH 45202
RMILLER@FERRYJOSEPH.COM            RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM                               KHARDISON@FBTLAW.COM


000081P001-1447S-015               000002P001-1447S-015                            000003P001-1447S-015                               000004P002-1447S-015
GATOR FLOWER MOUND LLC             GREENBERG TRAURIG LLP                           GREENBERG TRAURIG LLP                              GREENBERG TRAURIG LLP
MARK SHANDLER                      DENNIS A MELORO                                 NANCY A PETERMAN                                   ERIC HOWE
7850 NW 146TH ST.,4TH FLOOR        1007 NORTH ORANGE STREET                        77 WEST WACKER DRIVE                               77 WEST WACKER DRIVE
MIAMI LAKES FL 33016               SUITE 1200                                      SUITE 3100                                         SUITE 3100
MSHANDLER@GATORINV.COM             WILMINGTON DE 19801                             CHICAGO IL 60601                                   CHICAGO IL 60601
                                   MELOROD@GTLAW.COM                               PETERMANN@GTLAW.COM                                HOWEE@GTLAW.COM


000056P001-1447S-015               000057P001-1447S-015                            000065P001-1447S-015                               000065P001-1447S-015
GREYLION                           GREYLION                                        HOGAN LOVELLS US LLP                               HOGAN LOVELLS US LLP
PERELLA WEINBERG PARTNERS LP       LATHAM & WATKINS LLP                            ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT   ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT
ELLEN ROSENBERG                    JOHAN (HANS) V. BRIGHAM                         1999 AVENUE OF THE STARS                           1999 AVENUE OF THE STARS
767 FIFTH AVENUE                   200 CLARENDON STREET                            SUITE 1400                                         SUITE 1400
NEW YORK NY 10153                  BOSTON MA 02116                                 LOS ANGELES CA 90067                               LOS ANGELES CA 90067
ellen@greylioncapital.com          JOHAN.BRIGHAM@LW.COM                            DAVID.SIMONDS@HOGANLOVELLS.COM                     CHRIS.BRYANT@HOGANLOVELLS.COM
                                                     Case 20-12841-MFW Doc 209 Filed 12/04/20 Page 5 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 3                                                                                                                                                           12/02/2020 04:45:31 PM
000060P001-1447S-015                                 000060P001-1447S-015                                 000060P001-1447S-015                                 000082P001-1447S-015
HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY
150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE
CHICAGO IL 60606                                     CHICAGO IL 60606                                     CHICAGO IL 60606                                     FLOWER MOUND TX 75022
PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM                             ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM




000093P001-1447S-015                                 000093P001-1447S-015                                 000084P001-1447S-015                                 012028P001-1447A-015
IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA                                 JASON BLANK                                          JOHN R WEAVER JR PA
CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING                       JOSHUA EGGNATZ;                                      JOHN R WEAVER JR
5628 CENTRAL AVE                                     5628 CENTRAL AVE                                     EGGNATZ PASCUCCI                                     831 N TATNALL ST
ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707                               7450 GRIFFIN RD.,STE 230                             WILMINGTON DE 19801
CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM                                 DAVIE FL 33314                                       JWEAVERLAW@VERIZON.NET
                                                                                                          JEGGNATZ@JUSTICEEARNED.COM


000075P001-1447S-015                                 000075P001-1447S-015                                 000075P001-1447S-015                                 012027P001-1447A-015
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             LAW FIRM OF RUSSELL R JOHNSON III PLC
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           RUSSELL R JOHNSON III; JOHN M CRAIG
101 PARK AVE                                         101 PARK AVE                                         101 PARK AVE                                         2258 WHEATLANDS DR
NEW YORK NY 10178                                    NEW YORK NY 10178                                    NEW YORK NY 10178                                    MANAKIN-SABOT VA 23103
RLEHANE@KELLEYDRYE.COM                               MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM               RUSSELL@RUSSELLJOHNSONLAWFIRM.COM




012027P001-1447A-015                                 000080P001-1447S-015                                 000066P001-1447S-015                                 000066P001-1447S-015
LAW FIRM OF RUSSELL R JOHNSON III PLC                LAW OFFICES OF KENNETH L BAUM LLC                    LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP
RUSSELL R JOHNSON III; JOHN M CRAIG                  KENNETH L BAUM.ESQ                                   ELIZABETH WELLER                                     ELIZABETH WELLER
2258 WHEATLANDS DR                                   167 MAIN ST                                          2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000
MANAKIN-SABOT VA 23103                               HACKENSACK NJ 07601                                  DALLAS TX 75207                                      DALLAS TX 75207
JOHN@RUSSELLJOHNSONLAWFIRM.COM                       KBAUM@KENBAUMDEBTSOLUTIONS.COM                       DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM




000089P001-1447S-015                                 000069P001-1447S-015                                 012026P001-1447A-015                                 000090P001-1447S-015
MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.        MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCARTER AND ENGLISH LLP                             MCCREARY VESELKA BRAGG & ALLEN PC
ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC   PETER MUTHIG                                         WILLIAM F TAYLOR JR                                  TARA LEDAY,ESQ
1001 3RD AVE WEST                                    225 W MADISON ST                                     RENAISSANCE CENTRE                                   P O BOX 1269
SUITE 240                                            PHOENIX AZ 85003                                     405 NORTH KING ST 8TH FL                             ROUND ROCK TX 78680
BRADENTON FL 34205-7863                              MUTHIGK@MCAO.MARICOPA.GOV                            WILMINGTON DE 19801                                  TLEDAY@MVBALAW.COM
LEGAL@TAXCOLLECTOR.COM                                                                                    WTAYLOR@MCCARTER.COM


000064P001-1447S-015                                 000007P002-1447S-015                                 000063P001-1447S-015                                 000067P001-1447S-015
MONZACK MERSKY BROWDER AND HOCHMAN PA                OFFICE OF THE US TRUSTEE                             PERDUE BRANDON FIELDER COLLINS & MOTT LLP            RICHARDS LAYTON & FINGER PA
RACHEL B MERSKY                                      HANNAH MCCOLLUM                                      EBONEY COBB                                          JOHN H KNIGHT;MARISA A TERRANOVA FISSEL
1201 N ORANGE ST.,STE 400                            844 KING ST                                          500 E BORDER ST.,STE 640                             ONE RODNEY SQUARE
WILMINGTON DE 19801                                  STE 2207                                             ARLINGTON TX 76010                                   920 NORTH KING ST
RMERSKY@MONLAW.COM                                   WILMINGTON DE 19801                                  ECOBB@PBFCM.COM                                      WILMINGTON DE 19801
                                                     HANNAH.MCCOLLUM@USDOJ.GOV                                                                                 KNIGHT@RLF.COM
                                                     Case 20-12841-MFW Doc 209 Filed 12/04/20 Page 6 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 3 of 3                                                                                                                                                            12/02/2020 04:45:31 PM
000067P001-1447S-015                                 000087P001-1447S-015                                 000087P001-1447S-015                                 000078P001-1447S-015
RICHARDS LAYTON & FINGER PA                          SACKS TIERNEY PA                                     SACKS TIERNEY PA                                     SAUL EWING ARNSTEIN & LEHR LLP
JOHN H KNIGHT;MARISA A TERRANOVA FISSEL              RANDY NUSSBAUM;PHILIP R RUDD                         RANDY NUSSBAUM;PHILIP R RUDD                         MONIQUE B DISABATINO,ESQ
ONE RODNEY SQUARE                                    4250 N DRINKWATER BLVD,,4TH FLOOR                    4250 N DRINKWATER BLVD,,4TH FLOOR                    1201 NORTH MARKET ST.,STE 2300
920 NORTH KING ST                                    SCOTTSDALE AZ 85251                                  SCOTTSDALE AZ 85251                                  P O BOX 1266
WILMINGTON DE 19801                                  RANDY.NUSSBAUM@SACKSTIERNEY.COM                      PHILIP.RUDD@SACKSTIERNEY.COM                         WILMINGTON DE 19899
TERRANOVAFISSEL@RLF.COM                                                                                                                                        MONIQUE.DISABATINO@SAUL.COM


000079P001-1447S-015                                 000020P001-1447S-015                                 000021P001-1447S-015                                 000062P001-1447S-015
SAUL EWING ARNSTEIN & LEHR LLP                       SECURITIES AND EXCHANGE COMMISSION                   SECURITIES AND EXCHANGE COMMISSION                   SIMON PROPERTY GROUP INC
MELISSA A MARTINEZ, ESQ                              SEC OF THE TREASURY OFFICE OF GEN COUNSEL            PHIL OFC BANKRUPTCY DEPT                             RONALD M TUCKER,ESQ
CENTRE SQUARE WEST                                   100 F ST NE                                          ONE PENN CTR                                         225 WEST WASHINGTON ST
1500 MARKET ST.,38TH FLOOR                           WASHINGTON DC 20549                                  1617 JFK BLVD STE 520                                INDIANAPOLIS IN 46204
PHILADELPHIA PA 19102-2186                           SECBANKRUPTCY@SEC.GOV                                PHILADELPHIA PA 19103                                RTUCKER@SIMON.COM
MELISSA.MARTINEZ@SAUL.COM                                                                                 SECBANKRUPTCY@SEC.GOV


000074P001-1447S-015                                 000068P001-1447S-015                                 000009P001-1447S-015                                 000077P001-1447S-015
SINGER & LEVICK PC                                   STARK & STARK PC                                     US ATTORNEY FOR DELAWARE                             WESTERNBURG & THORNTON PC
MICHELLE E SHRIRO,ESQ                                JOSEPH H LEMKIN,ESQ                                  CHARLES OBERLY ELLEN SLIGHTS                         STEVEN THORNTON
16200 ADDISON RD.,STE 140                            P O BOX 5315                                         1313 NORTH MARKET ST                                 10440 N CENTRAL EXPRESSWAY STE 800
ADDISON TX 75001                                     PRINCETON NJ 08543                                   WILMINGTON DE 19801                                  DALLAS TX 75231
MSHRIRO@SINGERLEVICK.COM                             JLEMKIN@STARK-STARK.COM                              USADE.ECFBANKRUPTCY@USDOJ.GOV                        STEVE@MWTLAW.COM




000070P001-1447S-015                                 000023P001-1447S-015                                 000022P001-1447S-015                                 000059P001-1447S-015
WILES & WILES LLP                                    WINSTON & STRAWN                                     WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP
VICTOR W NEWMARK,ESQ                                 GREGORY M GARTLAND                                   CAREY D SCHREIBER                                    MICHAEL T LEARY
800 KENNESAW AVE.,STE 400                            200 PARK AVENUE                                      200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR
MARIETTA GA 30060-7946                               NEW YORK NY 10166                                    NEW YORK NY 10166                                    LOS ANGELES CA 90071
BANKRUPTCY@EVICT.NET                                 GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM




000092P001-1447S-015                                 000058P001-1447S-015                                 000058P001-1447S-015                                 000058P001-1447S-015
WOMBLE BOND DICKINSON (US)LLP                        YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
KEVIN J MANGAN                                       JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1313 NORTH MARKET ST.,STE 1200                       1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
KEVIN.MANGAN@WBD-US.COM                              JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM




000058P001-1447S-015
YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST
WILMINGTON DE 19801
BANKFILINGS@YCST.COM




                Records Printed :                    69
Case 20-12841-MFW   Doc 209   Filed 12/04/20   Page 7 of 12
                                   Case 20-12841-MFW                        Doc 209   Filed 12/04/20          Page 8 of 12
                                                                     YouFit Health Clubs, LLC, et al.
                                                                            Federal Express
                                                                              Exhibit Page
Page # : 1 of 1                                                                                                                          12/02/2020 05:15:59 PM
000010P001-1447S-015               000011P001-1447S-015                               000055P001-1447S-015                   000006P001-1447S-015
DELAWARE SECRETARY OF STATE        DELAWARE STATE TREASURY                            GREYLION                               INTERNAL REVENUE SVC
DIVISION OF CORPORATIONS           BANKRUPTCY DEPT                                    PERELLA WEINBERG PARTNERS              CENTRALIZED INSOLVENCY OPERATION
401 FEDERAL ST STE 4               820 SILVER LAKE BLVD                               ATTN: GENERAL COUNSEL                  2970 MARKET ST
DOVER DE 19901                     STE 100                                            GENERAL COUNSEL                        MAIL STOP 5 Q30 133
                                   DOVER DE 19904                                     767 FIFTH AVENUE                       PHILADELPHIA PA 19104-5016
                                                                                      NEW YORK NY 10153


012028P001-1447A-015               000014P001-1447S-015                               000019P001-1447S-015                   000016P001-1447S-015
JOHN R WEAVER JR PA                MICHIGAN DEPT OF TREASURY, TAX POL DIV             SECURITIES AND EXCHANGE COMMISSION     SOCIAL SECURITY ADMINISTRATION
JOHN R WEAVER JR                   LITIGATION LIAISON                                 NY REG OFFICE BANKRUPTCY DEPT          OFFICE OF THE GEN COUNSEL REGION 3
831 N TATNALL ST                   430 WEST ALLEGAN ST                                BROOKFIELD PL                          300 SPRING GDN ST
WILMINGTON DE 19801                2ND FL AUSTIN BLDG                                 200 VESEY ST STE 400                   PHILADELPHIA PA 19123
                                   LANSING MI 48922                                   NEW YORK NY 10281-1022



000015P001-1447S-015               000083P001-1447S-015
US EPA REG 3                       WESTWOOD PLAZA LLC
OFFICE OF REG COUNSEL              STEVEN LEONI
1650 ARCH ST                       2020 WEST PENSACOLA ST.,STE 285
PHILADELPHIA PA 19103              TALLAHASSEE FL 32304




          Records Printed :   10
Case 20-12841-MFW   Doc 209   Filed 12/04/20   Page 9 of 12
                                        Case 20-12841-MFW               Doc 209   Filed 12/04/20          Page 10 of 12
                                                                    YouFit Health Clubs, LLC, et al.
                                                                         USPS Express Mail
                                                                             Exhibit Page
Page # : 1 of 1                                                                                                           12/02/2020 05:16:19 PM
000017P001-1447S-015                    000013P001-1447S-015                       000005P001-1447S-015
ARIZONA ATTORNEY GENERAL'S OFFICE       FRANCHISE TAX BOARD                        INTERNAL REVENUE SVC
PO BOX 6123                             BANKRUPTCY SECTION MSA340                  CENTRALIZED INSOLVENCY OPERATION
MD 7611                                 PO BOX 2952                                PO BOX 7346
PHOENIX AZ 85005                        SACRAMENTO CA 95812                        PHILADELPHIA PA 19101




         Records Printed :          3
Case 20-12841-MFW   Doc 209   Filed 12/04/20   Page 11 of 12
                                        Case 20-12841-MFW   Doc 209   Filed 12/04/20   Page 12 of 12
                                                       YouFit Health Clubs, LLC, et al.
                                                                Exhibit Page

Page # : 1 of 1                                                                                        12/02/2020 06:13:12 PM
012029P001-1447A-012A
US SMALL BUSINESS ASSOCIATION
SBA ADMINISTRATOR JOVITA CARRANZA
409 3RD STREET SW
WASHINGTON DC 20416




         Records Printed :          1
